DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 1, 3-15,17-30 allowed.

The following is an examiner’s statement of reasons for allowance:
A thorough search for prior art fails to disclose any reference or references, which taken alone or in combination, teach or suggest, in combination with the other limitations does not cover the limitation identifying in independent claim 1 and 15. The closest found prior art are Wu et al (US 20180107816 A1) and Tommy et al (US 20180109510 A1).

Wu discloses method and system verifying an identity of a user of a virtual reality (VR) terminal ([0003]). Wu discloses #d model is imported into VR scenario ([0016]). Wu discloses interaction characteristics including header posture of user a 3D gesture with a hand, or a displacement track ([0018]). Wu discloses in response to a request for execution of a target task requiring user identity verification and user can trigger various target tasks requiring user identity verification ([0021]). Wu discloses techniques for 3D gesture identification include a Time of Flight (ToF) technique, a dual-camera binocular imaging technique, a structured light technique, and a micro radar technique ([0035]).  

Tommy discloses a method for multi-dimensional password generation and authentication of a user ([0006]). Tommy discloses VR environment and dynamically render one or more interactive objects that are identified and positioned in the selected VR environments based on a type of the selected VR environment. ([0030]). Tommy discloses tracking a first set of activities comprising (i) behavior of the user, (ii) interaction of the user with at least a subset of said one or more interactive objects, and (iii) one or more changes made to the one or more interactive objects in the selected VR environment ([0031]). Tommy discloses system identifies and positions one or more interactive objects and detect\track user rotating head ([0032]). 

Neither Wu nor Tommy, alone or in combination, teach the claim limitation of  for each action in the first set of actions, the computing device captures a plurality of data points including position and orientation data of the alternative reality viewing device and position information for each 3D object relative to a viewpoint of the user as determined from the position and orientation data. It would have not been obvious to one of ordinary skill in the art at the time of the invention to combine any of the prior art to disclose all the limitations of independent claim 1 and 15.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	

	Conclusion
	
                      
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIVANG I PATEL whose telephone number is (571)272-8964.  The examiner can normally be reached on M-F 9-5am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571) 272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHIVANG I PATEL/Primary Examiner, Art Unit 2619